Appeal from an order of the County Court of Otsego County, entered March 30, 1976, which denied defendant’s motion to compel the return to him of certain moneys seized from him by the New York State Police at the time of his arrest. On July 21, 1975, defendant was arrested as a result of a reported incident at the Brooks House of Bar-B-Q in Oneonta, New York, and while he was being questioned later that same day at the Oneonta Substation, $1,266.52 in cash was seized from him by the New York State Police. Thereafter, the September 1975 Term of the Otsego County Grand Jury returned two indictments against defendant, to wit: indictment No. 15 arising out of an alleged burglary at the House of Bar-BQ on July 14, 1975 in which approximately $1,400 was stolen and indictment No. 16 arising out of another alleged burglary at the same premises on July 21, 1975 in which approximately $44 was stolen. Defendant ultimately pleaded guilty to the crime of attempted burglary in the third degree under the first count of indictment No. 16 in full satisfaction of both indictments and then moved for an order directing the State Police to return to him the $1,266.52 seized on the day of his arrest. Finding that defendant had not met the statutory requirements of section 450.10 of the Penal Law by failing to offer satisfactory proof of his title to the money, the Otsego County Court denied this motion without prejudice to defendant’s later institution of an appropriate action to recover the funds. We find that this appeal is from a nonappealable order and, therefore, must be' dismissed. Other than in capital cases, the right of review by appeal in criminal matters is governed exclusively by statutes (Matter of State of New York v King, 36 NY2d 59), which must be strictly construed (People v Zerillo, 200 NY 443, 446). Here, the relevant statutory sections indicate that an appeal is authorized neither as of right (CPL 450.10) nor by permission (CPL 450.15). Appeal dismissed, without costs. Greenblott, J. P., Sweeney, Main, Herlihy and Reynolds, JJ., concur.